This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Industrial Relations Commission and the Court finding no departure from the essential requirements of law, it is ordered that said petition be and the same is hereby denied. See: Scholastic Systems, Inc., et al. vs. LeLoup, et al., 307 So.2d 166 (Fla.1974).
OVERTON, C. J., and BOYD, ENGLAND and HATCHETT, JJ., concur.
SUNDBERG, J., dissents with an opinion.
ADKINS, J., dissents and concurs with SUNDBERG, J.
The attorneys for petitioner in the above entitled cause have filed a motion for an order allowing and fixing attorneys’ fees for said services in this Court; and upon consideration thereof, it is ordered that said motion be and the same is hereby denied.
OVERTON, C. J., and BOYD, ENGLAND and HATCHETT, JJ., concur.
ADKINS and SUNDBERG, JJ., dissent.